DETAILED ACTION
Applicant’s amendments and remarks, filed January 31, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 3, 6-8, 14, 16, 19, 20 and 23 are pending with claims 2, 4, 5, 9-13, 15, 17, 18, 21 and 22 cancelled, and claims 1, 8 and 23 amended. The following is a complete response to the January 31, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 3, 6-8, 14, 16, 19, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner has identified the following references to be particularly pertinent to the subject matter set forth in each of independent claims 1 and 23: Matey et al. (US Pat. No. 5,649,021), Dein (US Pat. Pub. 2009/0317002), Karasawa (US Pat. No. 4,649,917), Ouyang (US Pat. Pub. 2014/0288460), Cheng (US Pat. No. 6,235,020), and Malackowski (US Pat. Pub. 2009/0275940). 
While combinations of these above-noted references are particular pertinent to the subject matter set forth in each of independent claims 1 and 23, no fair combination of the teachings in these references disclose, fairly suggest or otherwise make obvious each and every limitation set forth in each claim. In addition to the rationale set forth in the rejections of claims 1 and 23 in the November 2, 2021 Non-Final Office Action, the Examiner notes that the camera 50 of Matey would be further able capture an image of the electrode when the electrode is in the field of vision of the imaging system and detached from the electrode holder. The Examiner has failed to find, however, any teaching in Matey, any of the other cited references, or in an updated search for the control unit then to be further configured to output information to a user to move the electrode into the field of vision of the imaging system if the electrode identifying feature is not found in the captured image. 
Most relevant to this new limitation, the Examiner has identified Mott (US Pat. No. 7,614,554 B2) as providing the delivery of a message when unsuccessful imaging of an identifying feature occurs (see figure 6, steps 156/159/160) but provides an instruction to reposition the imager. Such then, further fails to provide for the directing of user to reposition the electrode itself into the first of vision of the imaging system. The Examiner has further failed to find any motivation or other rationale so as to provide for a prima facie case of obviousness to address each and every limitation set forth in each of independent claims 1 and 23.
Therefore, it is for at least the reasoning set forth above that the Examiner believes claims 1, 3, 6-8, 14, 16, 19, 20 and 23 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794